Pee Curiam:
It will be seen that the jurisdictional act referring this subject matter to this court only requires us to “ hear and report a finding of fact [facts] as between the United States and the Yankton Tribe of Indians of South Dakota as to the interest, title, ownership, and right of possession of such tribe of Indians in and to “ certain described lands.” It is unnecessary to say that the question of title, etc., of these Indians in and to these lands is purely a question of law to be determined from the facts as found. It follows that we have no jurisdiction to find and report upon that question. In fact, our jurisdiction in the subject matter of this claim conferred by the jurisdictional act is much more limited than it would have been had it come to us under section 151 of the Judicial Code, for under said section it would have been our duty to report “such conclusions as shall be sufficient to inform Congress of the nature and character of the demand either as a claim legal or equitable or as a gratuity against the United States and the amount, if any, legally or equitably due from the United States to the claimant.”
We are neither required nor authorized to add such conclusion and limit our report to the facts as they appear.